Citation Nr: 1612430	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for GERD with peptic ulcer disease, and awarded a 10 percent rating, effective May 2008.  

In May 2014, the Board remanded the instant claim for further development.  The case is now ready for appellate review.  


FINDING OF FACT

Throughout the appellate period, the Veteran's GERD with peptic ulcer disease was manifested by epigastric distress and regurgitation controlled by medication; considerable impairment of health due to GERD with peptic ulcer disease was not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for GERD with peptic ulcer disease have not been for any part of the appellate period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Regarding the GERD with peptic ulcer disease initial increased rating issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128   (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Service connection for GERD with peptic ulcer disease was granted by rating decision of September 2008.  The Veteran appealed the assigned 10 percent rating decision.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  No further notice is needed under VCAA for this initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  On remand in May 2014, additional VA records were sought and obtained.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran underwent a VA examination in connection with this claim in August 2008.  On remand, an additional VA examination was performed in September 2014.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's GERD with peptic ulcer disease.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board also notes that the Veteran applied for Social Security Administration (SSA) disability benefits. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit noted that 38 U.S.C.A. § 5103A  did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  Here, the Veteran applied for and was granted SSA disability benefits.  The records used to determine the Veteran's Social Security disability claim were of limited relevance.  Most of the records were unrelated to the disability at issue.  

The Veteran was offered the opportunity to set forth his contentions at a Board hearing.  He declined. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Increased Rating-GERD with peptic ulcer disease 

In this case, the Veteran has disagreed with the initial assignment of a rating of 10 percent for GERD with peptic ulcer disease.  To that end, the Board notes that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).   

Under Diagnostic Code 7346, hiatal hernia, a 10 percent rating is assigned when the veteran experiences two or more of the symptoms for a 30 percent evaluation with less severity.  A 30 percent rating is assigned when the veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114. 

VA outpatient treatment reports indicate that the Veteran was diagnosed with GERD with peptic reflux disease, as a result of anti-inflammatory medications for his service-connected orthopedic disabilities.  He had shoulder pain which was attributed to service-connected orthopedic disabilities.  The records show on-and-off chest pain, and in January 2007 he underwent cardiac catheterization for chest complaints.  The discharge summary reflected noncardiac chest pain, presumed esophageal spasm.  

The Veteran underwent a VA examination in August 2008.  He claimed that he has had GERD and peptic ulcer disease since 1990.  He complained of indigestion and stomach ulcers for many years.  He related that his stress level and the food he eats aggravates the problem.  He also stated that he has taken anti-inflammatory medication for many years to treat service-connected traumatic arthritis.  He noted that his disability was stable on current medication.  He has had no hospitalization, trauma, or surgery of the esophagus.  He related nausea associated with esophagus disease on a weekly basis which is precipitated by certain foods, reclining position, when he gets upset, and when he takes Ibuprofen.  There was no history of vomiting, dysphagia, esophageal distress, hematemesis, melena, or esophageal dilation.  He did report a daily history of heartburn and regurgitation of partially digested food.  There were no signs of significant weight loss or malnutrition.  At the time of the examination, he weighed 208 pounds with no reported change in his weight.  Examination showed a tender epigastric area with normal bowel sounds.  Diagnosis was GERD with peptic ulcer disease.  

The Veteran underwent a VA examination in September 2014.  He stated that he developed epigastric pain symptoms related to his use of medication for his service-connected back disability.  He related he was now treated with Omeprazole to control stomach acid, reflux, and substernal pain.  He stated he continued to lose sleep due to his moderate-severe reflux symptoms.  He also related that his GERD disability is making his quality of life worse.  He complained that his symptoms are worse at night.  He stated that his sleep disturbance and nausea recurs 4 or more times a year with episodes of symptoms 1-9 days.  He has vomiting 1 time per year with episodes of vomiting for 1 day.  He made no complaints of esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  It was reported that the Veteran's GERD with peptic ulcer disease does not impact his ability to work.  

Based on all of the foregoing the Board finds that no more than a 10 percent rating is warranted at any time during the appellate period as the evidence of record establishes that the Veteran's GERD with peptic ulcer disease is manifested by two or more of the symptoms required for a 30 percent rating, but with less severity.  There was, as noted, epigastric discomfort after meals, as well as reflux.  His reflux was controlled with medication. There was, however, not evidence of sufficient severity of symptoms of GERD with peptic ulcer disease to warrant a 30 percent rating.  There was no substernal or arm or shoulder pain related to his GERD with peptic ulcer disease.  His arm/shoulder complaints have been attributed to his service-connected orthopedic disability.  He has some of the symptoms but they occur during a limited period of time throughout the year, and are controlled by medication.  It also must be noted that considerable impairment of health was not demonstrated by the evidence of record.  Also, he does not meet the criteria for a 60 percent rating.  There is no evidence of material weight loss, hematemesis, melena anemia or severe impairment of health.

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board has also considered referral for consideration of an extraschedular rating for the combined effects of the Veteran's service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  A TDIU has been in effect in this case since April 6, 1999, before the effective date of the grant of service connection for GERD with peptic ulcer disease.  The combined effects extraschedular rating is deemed a place holder between the schedular combined rating and a total rating.  Johnson  v. McDonald.  A combined extraschedular rating would therefore not be for consideration during the appeal period at issue herein.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged, nor does the record show, unemployability due to his GERD with peptic ulcer disease.  Moreover, the Veteran has already been granted a TDIU based on his other service-connected disabilities, which was established effective April 6, 1999, prior to the grant of service connection for GERD with peptic ulcer disease.  Therefore, the issue of entitlement to a TDIU based on the Veteran's GERD with peptic ulcer disease is not before the Board.  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  The preponderance of the evidence supports a 10 percent evaluation, but is against the claim for a rating in excess of 10 percent.  As to the claim for a rating in excess of 10 percent, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2014); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, an initial rating in excess of 10 percent evaluation throughout the appellate period is not warranted.  


ORDER

An initial increased rating in excess of 10 percent for GERD with peptic ulcer disease is denied.  

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


